DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 01/27/2022 has been entered. Claims 2-5 and 12 have been cancelled. Claims 13 and 14 are newly added. Claims 1, 6-11, 13 and 24 are pending in the application.

Allowable Subject Matter
Claims 1, 6-11, 13 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the packaging layer comprises:
a multi-layer composite packaging film covering the light-emitting unit; wherein the multi-layer composite packaging film comprises at least one organic film and at least two inorganic films; the organic film and the inorganic films are arranged alternately, and an encapsulant layer covering the multi-layer composite packaging film; the packaging layer further comprises a packaging covering plate, and the encapsulant layer is adhered between the packaging covering plate and the substrate:
the water-absorbing layer is arranged between the organic film and the inorganic film, and is completely wrapped by the organic film and the inorganic film (claim 1); the water-absorbing layer has two layers, wherein one layer of the water-absorbing layer is arranged between the organic film and the inorganic film, and is completely wrapped by the organic film and the inorganic film, and the other layer of the water-absorbing layer is arranged on a surface of the packaging covering plate facing the substrate, and is completely wrapped by the packaging covering plate and the encapsulant layer (claim 13); and wherein the water-absorbing layer is provided with a plurality of grooves, the water-absorbing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892